Citation Nr: 1201387	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  08-37 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased (compensable) rating for scar due to a mortar shell fragment in chest.   

2.  Entitlement to service connection for service connection for high blood pressure to include as due to herbicide exposure.

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a back condition to include as due to herbicide exposure.

4.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, claimed as a nervous condition (acquired psychiatric disorder) to include as due to herbicide exposure.

5.  Entitlement to service connection for hearing loss to include as due to herbicide exposure.  

6.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for posttraumatic stress disorder (PTSD) to include as due to herbicide exposure. 

7.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for pterygium of the right eye (OD) to include as due to herbicide exposure. 

8.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a stomach condition to include as due to herbicide exposure 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO). 

A hearing before a hearing officer at the RO was scheduled for February 2009.  In February 2009, the Veteran request that his hearing be cancelled, and essentially stated that he wished to submit additional to support his claims instead of a hearing.  His RO hearing request is considered withdrawn.  

The issues of entitlement to service connection for hearing loss; and whether new and material evidence has been received to reopen previously denied claims of entitlement to service connection for PTSD, pterygium OD, and a stomach condition are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  In correspondence received in February 2009, the Veteran indicated that he wished to withdraw his appeal concerning the issue of entitlement to an increased rating for scar due to a mortar shell fragment in chest. 

2.  In correspondence received in February 2009, the Veteran indicated that he wished to withdraw his appeal concerning the issue of entitlement to service connection for high blood pressure. 

3.  In correspondence received in February 2009, the Veteran indicated that he wished to withdraw his appeal concerning the issue of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a back condition. 

4.  In correspondence received in February 2009, the Veteran indicated that he wished to withdraw his appeal concerning the issue of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder. 



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran concerning the issue of entitlement to an increased rating for scar due to a mortar shell fragment in chest are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011). 

2.  The criteria for withdrawal of a Substantive Appeal by the Veteran concerning the issue of entitlement to service connection for high blood pressure are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

3.  The criteria for withdrawal of a Substantive Appeal by the Veteran concerning the issue of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a back condition are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

4.  The criteria for withdrawal of a Substantive Appeal by the Veteran concerning the issue of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In correspondence received in February 2009, the Veteran indicated that he wished to withdraw his appeals concerning the issues of entitlement to an increased rating for scar due to a mortar shell fragment in chest; service connection for high blood pressure; and whether new and material evidence has been received to reopen previously denied claims of entitlement to service connection for a back condition and an acquired psychiatric disorder.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  The Veteran has properly withdrawn his appeals concerning the issues regarding entitlement to an increased rating for scar due to a mortar shell fragment in chest; service connection for high blood pressure; and whether new and material evidence has been received to reopen previously denied claims of entitlement to service connection for a back condition and an acquired psychiatric disorder.  Accordingly, the Board does not have jurisdiction to review these issues and they are dismissed. 


ORDER

The appeal concerning entitlement to an increased rating for scar due to a mortar shell fragment in chest is dismissed. 

The appeal concerning entitlement to service connection for high blood pressure to include as due to herbicide exposure is dismissed. 

The appeal concerning whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a back condition to include as due to herbicide exposure is dismissed. 

The appeal concerning whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder to include as due to herbicide exposure is dismissed. 


REMAND

The Veteran submitted a letter from the Social Security Administration (SSA) indicating that he was awarded disability benefits, effective April 2007.  When the VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal. 

Accordingly, the case is REMANDED for the following action: 

1.  Request all documents pertaining to an award of benefits from the SSA, and specifically request copies of the medical records upon which the SSA based its decision. 

2.  Then readjudicate the claims.  If any claim continues to be denied, send the Veteran and his representative a supplemental statement of the case and give them time to respond. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


